IN THE COURT OF CRIMINAL APPEALS
                  OF
  TEXAS
 
                                                                              
                                                                NO.
AP-75,222
 
 
 
                                  EX
PARTE PAUL QUINTEN HURTT, Applicant
 
                                                                              
 
                          ON
APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. A-04-0113-S IN THE 51ST JUDICIAL DISTRICT
COURT
                                                 FROM
TOM GREEN COUNTY
 
 
 
            Per curiam.
 
 
                                                                  O
P I N I O N
 
 
            This is a post-conviction application for writ of
habeas corpus filed pursuant to Article 11.07, TEX.CODE CRIM.PROC.  Applicant
was convicted of delivery of more than one gram of cocaine in a drug-free zone.
 Punishment was assessed at five years imprisonment.  No appeal was taken from
this conviction.
            Applicant contends that his guilty plea was not
knowingly entered.  The trial court has entered findings that Applicant entered
his plea pursuant to an indictment which did not allege facts which would
constitute commission in a drug-free zone, and Applicant was not advised that
the facts alleged did not constitute commission of such offense.  The trial
court concludes Applicant’s plea was not knowingly entered, and we agree.
            Relief is granted.  The judgment in count two,
cause number A-04-0113-S, in the 51st Judicial District Court of Tom
Green County is set aside, and Applicant is remanded to answer the charge
against him.
            Copies of this opinion shall be sent to the Texas
Department of Criminal Justice, correctional institutions and parole divisions.
DELIVERED: August 31, 2005
DO NOT PUBLISH